Name: Commission Regulation (EEC) No 3127/89 of 18 October 1989 re-establishing the levying of customs duties on mounted piezo-electric crystals falling within CN code 8541 60 00 originating in Malaysia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 301 / 16 Official Journal of the European Communities 19. 10 . 89 COMMISSION REGULATION (EEC) No 3127/89 of 18 October 1989 re-establishing the levying of customs duties on mounted piezo-electric crystals falling within CN code 8541 60 00 originating in Malaysia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation [EEC) No 4257/88, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of mounted piezo-electric crystals falling within CN code 8541 60 00 the individual ceiling was fixed at ECU 2 700000 ; whereas, on 14 July 1989, imports of these products into the Community originating in Malaysia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Malaysia, HAS ADOPTED THIS REGULATION : Article 1 As from 22 October 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in Malaysia : Order No CN code Description 10.1100 8541 60 00 Mounted piezo-electric crystals Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 1 .